internal_revenue_service number release date index no cc dom p si plr mar in re legend taxpayer dear this is to notify you that the internal_revenue_service service is reconsidering the applicability of the tax exception in sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations to trucks on which crane booms are installed in letter_ruling ltr dated date the service concluded that sec_4051 of the internal_revenue_code did not impose an excise_tax on taxpayer’s purchase and subsequent lease or sale at retail of certain trucks on which taxpayer had a third party install cranes or booms because this matter is now being reconsidered the service is revoking ltr effective date consequently taxpayer may no longer rely on ltr with respect to the purchase and the subsequent sale or lease of certain trucks on which taxpayer had a third party install cranes or booms we recognize the significance of this development to you and will attempt to resolve this matter as soon as possible sincerely assistant chief_counsel passthroughs special industries richard a kocak chief branch by
